Bloodworth, J.
As to actions for damages on account of a malicious prosecution the statute provides that “the prosecution must be ended before the right of action accrues.” Civil Code (1910), § 4446. Bealizing this, counsel for the plaintiff alleged, in paragraph 9 of his petition, that the prosecutor “did on July 1, 1927, voluntarily abandon said prosecution, and the solicitor-general of said court declined to prosecute said case at said date, and the prosecution therefore terminated in favor of plaintiff.” However, these allegations were not supported by proof, and the court properly granted a nonsuit. Waters v. Winn, 142 Ga. 138 (82 S. E. 537, L. R. A. 1915A, 601, Ann. Cas. 1915D, 1248); Garrett v. Foy & Adams Co., 21 Ga. App. 614 (2) (94 S. E. 822); Rogers Co. v. Murray, 35 Ga. App. 49 (132 S. E. 139); Fulton Grocery Co. v. Maddox, 111 Ga. 260 (36 S. E. 647).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.